Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 05/12/2022.  Claims 1-15 are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8 and 15, it is not clear to the Examiner what is the relation between the WMI event and the OSD function. Particularly, the second limitation describes OSD function is being determined using WMI and in the same token the first limitation discloses the WMI is being triggered by an OSD operation. It is known that OSD operation conveys OSD function but there is a lack of clarity regarding the role of the WMI.
	Furthermore, the claim is not specific regarding the limitation “acquiring pop-up window information corresponding to the OSD”. Is it acquired using the WMI? The role of the WMI is obscure thereby rendering unclear and undefined the subject matter of claims 1, 8 and 15. Due to clarity issue, the claims will be rejected as best understood by the Examiner and the dependent claims are also rejected.

As per claim 7, the claim recites “extended WMI events and OSD functions” is not clear when an WMI event and OSD function are considered “extended”. Therefore, the claim lacks clarity and will be rejected as best unerstood.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0308261) in view of Dailey et al. (US 2009/0278679).

Claim 1. Lee discloses a method for implementing On-Screen Display (OSD) on a terminal device, the method comprising steps of:
receiving an event being triggered based on an OSD shortcut operation initiated by a user (receive an output request of an OSD window using a remote control device or an external input unit through a network interface or an external device interface) ([0108]);
determining an OSD function, and acquiring popup window information corresponding to the OSD function (a controller of the display device 500 may perform control to display an OSD window 520 including predetermined type information in a first area of a second layer of the screen in correspondence with the output request signal of the OSD window 520… The predetermined type information displayed in the OSD window 520 may include channel list information, electronic program guide (EPG) information, recommended content information, an image output setting menu, etc) ([0108], fig. 5b);
generating an OSD function popup window according to the popup window information; and displaying the OSD function popup window (fig. 5b).
Lee does not explicitly disclose Windows Management Instrumentation (WMI) event, the WMI, corresponding to the WMI event according to a correspondence between WMI events and OSD functions.
However, Dailey discloses Windows Management Instrumentation (WMI) event, the WMI, corresponding to the WMI event according to a correspondence between WMI events and OSD functions) ([0031]- [0032], fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Lee. One would have been motivated to do so to improve the efficiency of an event notification process.

Claim 2. Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the popup window information corresponding to the OSD function comprises one or more types of information including a size of the popup window, a position of the popup window, OSD function options, and a transparency of the popup window (The predetermined type information displayed in the OSD window 520 may include channel list information, electronic program guide (EPG) information, recommended content information, an image output setting menu, etc) ([0108], fig. 5b).

Claim 3. Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the generating an OSD function popup window according to the popup window information further comprises: generating the OSD function popup window in an animated manner (shade of fig. 6b) according to popup window information corresponding to the OSD function, the OSD function popup window being a layered window ([0108]). 

Claim 4. Lee and Dailey disclose the method according to claim 2, Lee further discloses wherein the generating an OSD function popup window according to the popup window information further comprises: generating the OSD function popup window in an animated manner (shade of fig. 6b) according to popup window information corresponding to the OSD function, the OSD function popup window being a layered window ([0108]). 

Claim 5. Lee and Dailey disclose the method according to claim 1, Lee further discloses wherein the receiving a WMI event further comprises receiving the WMI event through an inter-process communication of an operating system ([0031], fig. 5). One would have been motivated to do so to improve the efficiency of an event notification process.

Claim 6. Lee and Dailey disclose the method according to claim 1, Dailey further discloses comprising: acquiring the correspondence between the WMI events and the OSD functions in advance ([0031]). One would have been motivated to do so to improve the efficiency of an event notification process.

Claim 7. Lee and Dailey disclose the method according to claim 1, Dailey further discloses wherein the correspondence between the WMI events and the OSD functions further comprises reserved extension bits that are used for storing extended WMI events and OSD functions corresponding to the extended WMI events, and the extended WMI events are triggered based on extended OSD shortcut operations (WMI may provide a set of extensions to the windows driver model which allows components in an IHS to provide notification and other information to an OS interface.  The information may then be retrieved from the OS interface and shared by several applications.  Both the ACPI driver and the WMI-ACPI driver may be OS drivers, or in other words, the drivers may be provided by the OS) ([0031], [0033]). One would have been motivated to do so to improve the efficiency of an event notification process.

Claims 8-15 represent the apparatus and medium of claims 1-7, respectively and are rejected along the same rationale.

Response to Arguments
6.	Applicant’s arguments and amendments filed on 05/12/2022 have been fully considered but are not persuasive.
As per the 35 U.S.C. 112 rejections, Applicants made some clarifications to the claimed subject matter.

In response, the Examiner advises the Applicants to clarify the claims at issue through the lens of those remarks so the claims can convey novelty of the claimed features.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The OSD function may be extended, after a new OSD function is developed, the OSD shortcut key of the new OSD function can trigger an extended WMI event” and “That is, different WMI events may call different OSD functions. An OSD shortcut operation triggers a WMI event, and a corresponding OSD function is called by the WMI event”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As per claim 1, Applicant argued: Firstly, in computer terminology, the event is an operation that can be recognized by the control, so the WMI event in claim 1 of the present application is a WMI operation that can be recognized by the control. In Lee, the output request is not an operation. Thus, the output request in Lee is different from the WMI event in claim 1 of the present application. Therefore, Lee does not disclose the distinguishing technical feature 1.

In response, the Examiner respectfully disagrees and submits that Lee output request is an event since it is being executed by a controller and further in [0108] Lee discloses “…as shown in (b) of FIG. 5, a controller of the display device 500 may perform control to display an OSD window 520 including predetermined type information in a first area of a second layer of the screen in correspondence with the output request signal of the OSD window 520”

Applicants further argued: Secondly, in claim 1 of the present application, "a correspondence between WMI events and OSD functions" refers that different WMI events correspond to different OSD functions respectively, so according to the correspondence between WMI events and OSD functions, an OSD function corresponding to the WMI event received can be determined. Lee does not disclose determining an OSD function. Therefore, Lee does not disclose the distinguishing technical feature 2.

In response, the Examiner respectfully disagrees and submits that Lee discloses “The predetermined type information displayed in the OSD window 520 may include channel list information, electronic program guide (EPG) information, recommended content information, an image output setting menu, etc” para [0108]. Those constitute OSD functions that can be executed and Dailey’s teaching of WMI cures the shortfalls of Lee. Dailey discloses WMI may provide a set of extensions to the windows driver model which allows components in an IHS to provide notification and other information to an OS interface ([0031])…When an event occurs, such as a Fn+F10 keystroke, a keyboard controller/BIOS firmware 530 may send an ACPI-WMI message to the ACPI and ACPI-WMI drivers 520. The keyboard controller/BIOS firmware 530 may utilize ACPI methods that may be converted by the OS into WMI messages. For example, a BIOS firmware 530 may generate a system control interrupt (SCI) and provide a globally unique identifier (GUID) or a 16-bit unicode string identifying a WMI object representing a particular event of interest to the OS ([0032]). Furthermore, determining is a broad term and that particular step in claim 1 is not clearly defined how the determining step is being performed. Therefore, The combination of Lee and Dailey meets the metes and bounds of the claimed features.

Applicants argue: The technical problem solved by claim 1 of the present application is: if OSD shortcut keys for terminal devices produced by different manufacturers are different and their hardware operations are different, the implementation of OSD functions cannot be unified.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., if OSD shortcut keys for terminal devices produced by different manufacturers are different and their hardware operations are different, the implementation of OSD functions cannot be unified”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Note: The Examiner appreciates applicant’s effort to expedite prosecution in this application. However as explained above the claim limitations are not clear in its current state to overcome the reference. The Examiner advises applicant to contact the examiner for an interview to discuss potential novel language within the specification and clarify over the teachings of the prior art to expedite prosecution).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171